UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 2, 2009or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) 63103 (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“ accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroNon-accelerated fileroAccelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No As of June 9, 2009,7,005,301 shares of the registrant’s common stock were outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 12 WEEKS ENDED MAY 2, 2009 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Interim Consolidated Balance Sheets May 2, 2009 (Unaudited) and February 7, 2009 1 Interim Consolidated Statements of Operations (Unaudited) 12 Weeks Ended May 2, 2009 and April 26, 2008 3 Interim Consolidated Statement of Changes in Stockholders' Equity (Unaudited) 12 Weeks Ended May 2, 2009 4 Interim Consolidated Statements of Cash Flows (Unaudited) 12 Weeks Ended May 2, 2009 and April 26, 2008 5 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CPI CORP. Interim Consolidated Balance Sheets - Assets in thousands May 2, 2009 February 7, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 26,839 $ 23,665 Accounts receivable: Trade 7,436 6,050 Other 789 923 Inventories 8,307 8,489 Prepaid expenses and other current assets 8,047 5,800 Refundable income taxes 512 357 Deferred tax assets 9,823 9,581 Assets held for sale 6,852 6,615 Total current assets 68,605 61,480 Property and equipment: Land 3,114 3,249 Buildings and building improvements 28,744 32,377 Leasehold improvements 4,472 4,406 Photographic, sales and manufacturing equipment 177,234 178,732 Total 213,564 218,764 Less accumulated depreciation and amortization 167,538 167,877 Property and equipment, net 46,026 50,887 Goodwill 21,518 21,459 Intangible assets, net 39,856 40,206 Deferred tax assets 6,873 8,359 Other assets 7,882 8,202 TOTAL ASSETS $ 190,760 $ 190,593 See accompanying footnotes to the interim consolidated financial statements. 1 CPI CORP. Interim Consolidated Balance Sheets – Liabilities and Stockholders’ Equity in thousands, except share and per share data May 2, 2009 February 7, 2009 (Unaudited) LIABILITIES Current liabilities: Current maturities of long-term debt $ 10,000 $ 1,150 Accounts payable 8,125 6,816 Accrued employment costs 11,168 10,146 Customer deposit liability 16,663 12,503 Sales taxes payable 2,028 5,284 Accrued advertising expenses 1,698 978 Accrued expenses and other liabilities 14,745 18,133 Total current liabilities 64,427 55,010 Long-term debt, less current maturities 92,428 102,316 Accrued pension plan obligations 10,122 10,591 Other liabilities 20,421 21,841 Total liabilities 187,398 189,758 CONTINGENCIES (see Note 13) STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 9,176,288 and 17,089,788 shares outstanding at May 2, 2009 and February 7, 2009, respectively 3,671 6,836 Additional paid-in capital 27,960 55,413 Retained earnings 33,424 183,704 Accumulated other comprehensive loss (12,561 ) (13,114 ) 52,494 232,839 Treasury stock - at cost, 2,175,591 and 10,270,319 at May 2, 2009 and February 7, 2009, respectively (49,132 ) (232,004 ) Total stockholders' equity 3,362 835 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 190,760 $ 190,593 See accompanying footnotes to the interim consolidated financial statements. 2 CPI CORP. Interim Consolidated Statements of Operations (Unaudited) in thousands, except share and per share data 12 Weeks Ended May 2, 2009 April 26, 2008 Net sales $ 93,467 $ 103,367 Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) 6,959 10,533 Selling, general and administrative expenses 75,153 82,820 Depreciation and amortization 6,039 7,494 Other charges and impairments 420 1,518 88,571 102,365 Income from operations 4,896 1,002 Interest expense 1,491 1,521 Interest income 122 362 Other income, net 9 6 Income (loss) before income tax provision (benefit) 3,536 (151 ) Income tax provision (benefit) 1,207 (59 ) Net income (loss) from continuing operations 2,329 (92 ) Net loss from discontinued operations - (164 ) NET INCOME (LOSS) $ 2,329 $ (256 ) NET INCOME (LOSS) PER COMMON SHARE Net income (loss) per share from continuing operations - diluted $ 0.34 $ (0.01 ) Net loss per share from discontinued operations - diluted - (0.03 ) Net income (loss) per share - diluted $ 0.34 $ (0.04 ) Net income (loss) per share from continuing operations - basic $ 0.34 $ (0.01 ) Net loss per share from discontinued operations - basic - (0.03 ) Net income (loss) per share - basic $ 0.34 $ (0.04 ) Weighted average number of common and common equivalent shares outstanding - diluted 6,948,799 6,452,035 Weighted average number of common and common equivalent shares outstanding - basic 6,948,799 6,452,035 See accompanying footnotes to the interim consolidated financial statements. 3 CPI CORP. Interim Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Twelve weeks ended May 2, 2009 in thousands, except share and per share data Accumulated Additional other Treasury Common paid-in Retained comprehensive stock, stock capital earnings loss at cost Total Balance at February 7, 2009 $ 6,836 $ 55,413 $ 183,704 $ (13,114 ) $ (232,004 ) $ 835 Net income - - 2,329 - - 2,329 Total other comprehensive income - - - 553 - 553 Total comprehensive income 2,882 Surrender of employee shares to satisfy personal tax liabilities upon vesting of formerly restricted shares (4,271shares) - (30 ) (30 ) Retirement of treasury stock (8,000,000 shares, at average cost) (3,200 ) (25,940 ) (151,526 ) - 180,666 - Issuance of common stock and restricted stock awards (86,500 shares) 35 (1,671 ) - - 2,236 600 Stock-based compensation recognized - 158 - - - 158 Dividends ($0.16 per common share) - - (1,083 ) - - (1,083 ) Balance at May 2, 2009 $ 3,671 $ 27,960 $ 33,424 $ (12,561 ) $ (49,132 ) $ 3,362 See accompanying footnotes to the interim consolidated financial statements. 4 CPI CORP. Interim Consolidated Statements of Cash Flows (Unaudited) in thousands 12 Weeks Ended May 2, 2009 April 26, 2008 Reconciliation of net income (loss) to cash flows provided by (used in) operating activities: Net income (loss) $ 2,329 $ (256 ) Adjustments for items not requiring (providing) cash: Depreciation and amortization 6,039 7,494 Loss from discontinued operations - 164 Stock-based compensation expense 158 72 (Gain) loss on disposition of property and equipment (157 ) 166 Deferred income tax provision 1,375 (329 ) Pension, supplemental retirement plan and profit sharing expense 186 758 Other 193 154 Increase (decrease) in cash flow from operating assets and liabilities: Accounts receivable (1,223 ) 1,952 Inventories 222 1,354 Prepaid expenses and other current assets (1,794 ) (1,132 ) Accounts payable 1,316 (3,581 ) Contribution to pension plan (516 ) (464 ) Accrued expenses and other liabilities (4,955 ) (7,226 ) Income taxes payable (154 ) (362 ) Deferred revenues and related costs 3,627 (731 ) Other (658 ) (881 ) Cash flows provided by (used in) continuing operations 5,988 (2,848 ) Cash flows used in discontinued operations - (146 ) Cash flows provided by (used in) operating activities 5,988 (2,994 ) See accompanying footnotes to the interim consolidated financial statements. 5 CPI CORP. Interim Consolidated Statements of Cash Flows (continued) (Unaudited) in thousands 12 Weeks Ended May 2, 2009 April 26, 2008 Cash flows provided by (used in) operating activities 5,988 (2,994 ) Cash flows used in financing activities: Repayment of long-term debt (288 ) (288 ) Payment of debt issuance costs (943 ) - Cash dividends (1,083 ) (1,026 ) Other (32 ) (175 ) Cash flows used in financing activities (2,346 ) (1,489 ) Cash flows (used in) provided by investing activities: Additions to property and equipment (907 ) (11,299 ) Proceeds from sale of property and equipment 335 - Other 50 (1 ) Cash flows used in investing activities (522 ) (11,300 ) Effect of exchange rate changes on cash and cash equivalents 54 (62 ) Net increase (decrease) in cash and cash equivalents 3,174 (15,845 ) Cash and cash equivalents at beginning of period 23,665 59,177 Cash and cash equivalents at end of period $ 26,839 $ 43,332 Supplemental cash flow information: Interest paid $ 1,461 $ 1,846 Income taxes (received) paid, net $ (57 ) $ 471 Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ 594 $ 521 Issuance of restricted stock and stock options to employees and directors $ 714 $ 424 See accompanying footnotes to the interim consolidated financial statements. 6 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. (the “Company”) operates 3,013 professional portrait studios as of May 2, 2009, throughout the U. S., Canada, Mexico and Puerto Rico, principally under license agreements with Sears, Roebuck and Co. ("Sears") and lease and license agreements with Wal-Mart Stores, Inc. (“Wal-Mart”).The Company also operates searsphotos.com, a vehicle for the Company’s customers to archive, share portraits via email and order additional portraits and products, and plans to launch a similar website for PictureMe Portrait Studio® in 2009. The Interim Consolidated Balance Sheet as of May 2, 2009, the related Interim Consolidated Statements of Operations for the 12 weeks ended May 2, 2009, and
